DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Status
Claims 1-6, 9-13, 15, 18 and 19 have been amended; support for the amendment can be found in Fig. 1 of the original specification.
Claims 1-20 have been examined on the merits.


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 5, 6, 10-15 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang et al. (US 2019/0067667 A1) hereinafter Jang.

Regarding claim 1, Jang discloses a battery unit (Fig. 1; 100), comprising: 

an electrode assembly (Fig. 2A; element 110; [0046]), comprising a first electrode ([0050]; Fig. 2B; element 111 and 114) and a second electrode ([0050]; Fig. 2B; element 112 and 115), which have opposite polarities ([0051]), 

    PNG
    media_image1.png
    508
    576
    media_image1.png
    Greyscale


each of the first electrode (111, 114) and the second electrode (112, 115) comprises a coated portion (Fig. 2B; element 111, 112) and an uncoated portion (Fig. 2B; element 114, 115), and the uncoated portion (114, 115) is located at an end (Fig. 2B) of a coated portion (111, 112) along a length direction (Fig. 1; element X) of the electrode assembly (110) and forms a tab (Fig. 2B; element 114, 115); 





    PNG
    media_image2.png
    661
    652
    media_image2.png
    Greyscale
two terminals (Fig. 1; element 130, 140), arranged at the top of the electrode assembly (110); and 

two current collectors (Fig. 4A; element 150, 160) electrically connecting the tabs (114, 115) on both sides of the electrode assembly (110) with the terminals (130, 140) on the same side respectively (Fig. 4A) along the length direction (X); 


wherein at least one end of at least one current collector (150, 160) along a width direction (Fig. 1; element Z) of the electrode assembly (110) is a flat plate structure (Fig. 4A; element 158 and 168), and the tab (114, 115) covers the flat plate structure (158, 168) from the outer side (Fig. 6A) after being bent (Fig. 6F).  


    PNG
    media_image3.png
    507
    545
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    522
    591
    media_image4.png
    Greyscale
Regarding claim 5, Jang discloses wherein the two current collectors (150, 160) comprise a first current collector (Fig. 4A; element 150) and a second current collector (Fig. 4A; element 150), 
which are respectively located on the both sides (Fig. 4A) of the electrode assembly (110), and both ends (Fig. 4A; element 158, 168) of one of the first current collector (150) and the second current collector (150) along the width direction (Z) are the flat plate structures (158, 168).  

Regarding claim 6, Jang discloses only one electrode assembly (Fig. 4A; element 110), wherein the first end (Fig. 4A; element 158) of the first current collector (150) along the width direction (Z) is the flat plate structure (158), 


    PNG
    media_image4.png
    522
    591
    media_image4.png
    Greyscale
the second end of the first current collector (150) is provided with a bent portion (Fig. 4A; element 159) which is folded back (Fig. 6C) towards the first end (158), and both ends (Fig. 6C; 168, 169; Fig. 6F) of the second current collector (160) along the width direction (Z) are the flat plate structures (160).  

Regarding claim 10, Jang discloses wherein the current collector (150, 160) comprises: 

a terminal connection portion (“first section 151”; [0072]; Fig. 3B; element 151), located at the top of the electrode assembly (110) and connected with the terminal (130); 

a main body portion (“second section 152”; [0072]; Fig. 3B; element 152), located on a side of the electrode assembly (110) along the length direction (X); and 


    PNG
    media_image5.png
    544
    496
    media_image5.png
    Greyscale

a bent portion (Fig. 4B; element 159), arranged at the end of the main body portion (152) along the width direction (Z) and connected with the tab (114); wherein the tab (114) is bent from the outer side (Fig. 6E, 6F) to cover the bent portion (159), and the bent portion (159) is fitted with the main body portion (152) after being folded (Fig. 6F).  

Regarding claim 11, Jang discloses wherein a reinforcing rib (annotated Fig. 3B; element R) is arranged at the connection portion (annotated Fig. 3B) of the terminal connection portion (151) and the main body portion (152).  

    PNG
    media_image6.png
    543
    457
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    542
    436
    media_image7.png
    Greyscale
Regarding claim 12, Jang discloses wherein a top face of the bent portion (159) and the terminal connection portion (151) are arranged at intervals (Fig. 3B), and a notch (annotated Fig. 3B; element N) is formed on the top of the connection portion of the main body portion (152) and the bent portion (159).  


Regarding claim 13, Jang discloses a cover plate (Fig. 1; element 171) arranged on the top of the electrode assembly (110), Atty. Docket No. 4466.0040001-25- wherein the main body portion (152) has a first portion (annotated Fig. 3B; element F) located close to the cover plate (171) with respect to the notch (N), and 

the end of the first portion (F) along the width direction is flush with the outer edge (annotated Fig. 3B; element OE) of the cover plate (177); 

    PNG
    media_image8.png
    576
    496
    media_image8.png
    Greyscale

and/or wherein the main body portion (152) has a second portion (annotated Fig. 3B; element S) located away from the cover plate (171) with respect to the notch (N), and the end of the second portion (S) along the width direction (Z) extends to an inner side face of root of the tab (114).  

Regarding claim 14, Jang discloses wherein the terminal connection portion (151), the main body portion (152) and the bent portion (159) are integrally formed (Fig. 4B).  

Regarding claim 15, Jang discloses wherein at least one side of the current collector (Fig. 4B; element 159) along the width direction (Z) is provided with a bent portion (Fig. 4B; element 159) which is folded back (Fig. 6E-6F) towards the opposite end, and the bent portion (159) offsets inward for a predetermined distance ([0106]) with respect to the edge of the end ([0106]) of the current collector (150) along the width direction (Z).  

Regarding claim 19, Jang discloses wherein the current collector (150, 160) comprises: 
a terminal connection portion (“first section 151”; [0072]; Fig. 3B; element 151), located at the top of the electrode assembly (110) and connected with the terminal (130); 

a main body portion (“second section 152”; [0072]; Fig. 3B; element 152), located on a side of the electrode assembly (110) along the length direction (X); and 

a bent portion (Fig. 4B; element 159), arranged at the end of the main body portion (152) along the width direction (Z) and connected with the tab (114); wherein the tab (114) is bent from the outer side (Fig. 6E, 6F) to cover the bent portion (159), and the bent portion (159) is fitted with the main body portion (152) after being folded (Fig. 6F).  


Claims 1-3, 5, 7, 9, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US20130330593A1) hereinafter Kim.

Interpretation I

Regarding claim 1, Kim discloses a battery unit (Fig. 1; element 101), comprising: 

an electrode assembly (Fig. 2; element 10), comprising a first electrode (Fig. 2; element 11) and a second electrode (Fig. 2; element 12), which have opposite polarities ([0048]), each of the first electrode (11) and the second electrode (12) comprises a coated portion ([0048]) and an uncoated portion (Fig. 2; element 11a, 12a; [0048]), and 

    PNG
    media_image9.png
    661
    744
    media_image9.png
    Greyscale



the uncoated portion (11a, 12a) is located at an end of a coated portion (Fig. 2) along a length direction (Fig. 2; element X) of the electrode assembly (10) and forms a tab (Fig. 4; element 11a, 12a); 

    PNG
    media_image9.png
    661
    744
    media_image9.png
    Greyscale

two terminals (Fig. 1; element 21, 22), arranged at the top (Fig. 1) of the electrode assembly (10); and two current collectors (Fig. 2; element 51, 52) electrically connecting the tabs (11a, 12a) on both sides of the electrode assembly (10) with the terminals (21, 22) on the same side respectively (Fig. 2) along the length direction (X); 

wherein at least one end of at least one current collector (51, 52) along a width direction (Fig. 1; element Y) of the electrode assembly (10) is a flat plate structure (Fig. 6B; element 513; 523), and the tab (11a) covers the flat plate structure (513, 523) from the outer side (Fig. 3) after being bent.  





    PNG
    media_image10.png
    407
    675
    media_image10.png
    Greyscale


Regarding claim 5, Kim discloses wherein the two current collectors (51, 52) comprise a first current collector (Fig. 2; element 51) and a second current collector (Fig. 2; element 52), which are respectively located on the both sides (Fig. 2) of the electrode assembly (10), and both ends of one of the first current collector (51) and the second current collector (52) along the width direction (Y) are the flat plate structures (513, 523).  


Regarding claim 7, Kim discloses at least two electrode assemblies (Fig. 6B; elements 10), wherein both ends of the first current collector (51) along the width direction (Y) are respectively provided with a bent portion (Fig. 6B; elements 514, 515), and the two bent portions (514, 515) are bent towards each other (Fig. 4, 6B), both ends of the second current collector (52) along the width direction (Y) are the flat plate structures (523).  

Regarding claim 9, Kim discloses at least two electrode assemblies (Fig. 6B; elements 10), wherein the tabs (11a, 12a) of the electrode assemblies (10) are led out from the both sides (Fig. 4) of the current collector (51) along the width direction (Y), 

a plurality of tabs (11a, 12a) are arranged on at least one side along the height direction (Fig. 2; element Z) of the current collector (51, 52), and the tabs (11a, 12a) on the same side are staggered completely (Fig. 2; elements 11a, 12a) along the height direction (Z).

    PNG
    media_image11.png
    518
    551
    media_image11.png
    Greyscale



Interpretation II
Regarding claim 1, Kim discloses a battery unit (Fig. 12; element 120, 121, 122, 57, 58), comprising: 

an electrode assembly (Fig. 12; element 120), comprising a first electrode ([0106]; [0048]) and a second electrode  ([0106]; [0048]), which have opposite polarities ([0106; [0048]), each of the first electrode ([0048]) and the second electrode ([0048]) comprises a coated portion ([0048]) and an uncoated portion (Fig. 12; element 121a, 122a), and 

    PNG
    media_image12.png
    581
    740
    media_image12.png
    Greyscale


the uncoated portion (121a, 122a) is located at an end of a coated portion ([0048]) along a length direction (Fig. 12; element X) of the electrode assembly (104) and forms a tab (Fig. 12; element 121a, 122a); 

two terminals (Fig. 1; element 21, 22; [0106]), arranged at the top (Fig. 1) of the electrode assembly (104); and two current collectors (Fig. 12; element 57, 58) electrically connecting the tabs (121a, 122a) on both sides of the electrode assembly (104) with the terminals (21, 22) on the same side respectively (Fig. 2; [0106]) along the length direction (X); 

wherein at least one end of at least one current collector (57, 58) along a width direction (Fig. 12; element Y) of the electrode assembly (104) is a flat plate structure (Fig. 14C; element 576), and the tab (121a) covers the flat plate structure (576) from the outer side (Fig. 14C) after being bent.  

    PNG
    media_image13.png
    529
    783
    media_image13.png
    Greyscale


Regarding claim 2, Kim discloses at least two electrode assemblies (Fig. 12; elements 120), wherein the two current collectors (57, 58) are a first current collector (Fig. 12; element 57) and a second current collector (Fig. 12; element 58) respectively located on the both sides of the electrode assemblies (120), 

one end of each of the first current collector (57) and the second current collector (58) along the width direction (Y) is the flat plate structure (576), and the other end of each of the first current collector (57) and the second current collector (58) along the width direction (Y) is provided with a bent portion (Fig. 14C; element 574, 584) which is folded towards the opposite end (Fig. 14C).  

Regarding claim 3, Kim discloses wherein all the bent portions (574, 584) are located on different sides of the electrode assembly (120) along the width direction (Y).  

Regarding claim 16, Kim discloses wherein both sides of the flat plate structure (576) along the length direction (X) are fitted with the tab (121a).  

Regarding claim 17, Kim discloses wherein both sides of the flat plate structure (576) along the length direction (X) are fitted with the tab (121).  

Regarding claim 18, Kim discloses wherein the current collector (57) comprises: a terminal connection portion (Fig. 13; element 571), located at the top of the electrode assembly (120) and connected with the terminal (21; [0106]);

a main body portion (Fig. 14C; element 573), located on a side of the electrode assembly (120) along the length direction (X); and Atty. Docket No. 4466.0040001- 26 -a bent portion (Fig. 14C; element 574), arranged at the end of the main body portion (573) along the width direction (Y) and connected with the tab (121); wherein the tab (121) is bent from the outer side to cover the bent portion (574), and the bent portion (574) is fitted with the main body portion (573) after being folded (Fig. 14C).  

    PNG
    media_image13.png
    529
    783
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    825
    342
    media_image14.png
    Greyscale



Regarding claim 20, Kim discloses a battery module (Fig. 12), comprising: a shell (Fig. 12; element 30); and a plurality of battery units (120, 121, 122, 57, 58) according to claim 1, wherein the battery units (120, 121, 122, 57, 58) are arranged in the shell (30) and are arranged side by side along the width direction (Y).




    PNG
    media_image12.png
    581
    740
    media_image12.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20130330593A1) hereinafter Kim, as applied to claim 2 and 1 (respectively) above, and further in view of Kwon et al. (US20150340662A1) hereinafter Kwon.

Regarding claim 4, Kim discloses all claim limitations of claim 2 as set forth above. Kim further discloses wherein each of the two current collectors (57, 58) comprises a main body portion (Fig. 14C; element 573; the Atty. Docket No. 4466.0040001- 26 -bent portion (Fig. 14C; element 574), is arranged on the end of the main body portion (573) along the width direction (Y) and connected with the tab (121); 

However, Kim fails to disclose wherein the electrode assembly on a side of the flat plate structure protrudes outwards along the length direction with respect to the electrode assembly on a side of the bent portion, the main body portion is bent to form a step at a position where the two electrode assemblies are adjacent, and the step is configured to adapt to the protrusion direction and the size of the electrode assembly.

Note, the limitation “the step is configured to adapt to the protrusion direction and the size of the electrode assembly” is a functional limitation. The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). Further, the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).


Kwon discloses “a structure in which two or more electrode assemblies are stacked in a staggered fashion. Consequently, it is possible to manufacture battery cells having various capacities and sizes based on the above-described specific structure. In a case in which a device, in which the battery cell is mounted, is manufactured, the battery cell can be effectively mounted in various spaces of the device, whereby it is possible to maximally utilize an internal space of the device” ([0019]).


    PNG
    media_image15.png
    335
    437
    media_image15.png
    Greyscale



Kwon and Kim are analogous art from the same field of endeavor, namely the fabrication of battery electrode assemblies. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Kim by employing a staggered configuration of the electrode assemblies as taught by Kwon. In doing so, one of ordinary skill in the art would reasonably expect to maximally utilize the internal space of any device in which Kim’s battery is employed as recognized by Kwon.

In such a modification, one of ordinary skill in the art would have been driven to modify the main body portion so that it is bent to form a step at a position where the two electrode assemblies are adjacent, and the step is configured to adapt to the protrusion direction and the size of the electrode assembly–as directed by the instant claim–so that the current collector would adequately fit the electrode assemblies. Thus, modified Kim discloses wherein the electrode assembly (Kim 120) on a side of the flat plate structure (Kim 576) protrudes outwards (Kwon Fig. 3) along the length direction (Kim X) with respect to the electrode assembly (Kim 120) on a side of the bent portion (Kim 574, 584), each of the two current collectors  (Kim 57, 58) comprises a main Atty. Docket No. 4466.0040001- 23 -body portion (Kim 573), the bent portion (Kim 574, 584) is arranged on the end of the main body portion (Kim 573) along the width direction (Kim Y), the main body portion (Kim 573) is bent to form a step (motivated by Kwon) at a position where the two electrode assemblies (Kim 120) are adjacent, and the step (motivated by Kwon) is configured to adapt to the protrusion direction (Kim Fig. 12; element X) and the size of the electrode assembly (Kim 120).Therefore, the claim 4 is obvious over the disclosure of modified Kim.

Regarding claim 8, Kim discloses all claim limitations of claim 1 (see Interpretation II) as set forth above. Kim further discloses at least two electrode assemblies (Fig. 12, 14C; element 120), wherein the tabs of the electrode assemblies (120) are led out from both sides of the current collector (57) along the width direction (Y). However, Kim fails to disclose a configuration in which the tabs on both sides of the current collector have no overlapping portion on the width direction after being folded.. 

    PNG
    media_image12.png
    581
    740
    media_image12.png
    Greyscale


Kwon discloses “a structure in which two or more electrode assemblies are stacked in a staggered fashion. Consequently, it is possible to manufacture battery cells having various capacities and sizes based on the above-described specific structure. In a case in which a device, in which the battery cell is mounted, is manufactured, the battery cell can be effectively mounted in various spaces of the device, whereby it is possible to maximally utilize an internal space of the device” ([0019]).


    PNG
    media_image15.png
    335
    437
    media_image15.png
    Greyscale



Kwon and Kim are analogous art from the same field of endeavor, namely the fabrication of battery electrode assemblies. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Kim by employing a staggered configuration of the electrode assemblies as taught by Kwon. In doing so, one of ordinary skill in the art would reasonably expect to maximally utilize the internal space of any device in which Kim’s battery is employed as recognized by Kwon.

In such a modification, one of ordinary skill would have been driven to form the electrode assembly in a configuration in which the tabs on both sides of the current collector have no overlapping portion on the width direction after being folded, as a result of the stepped configuration taught by Kwon. Thus, the instant claim is obvious over the disclosure of modified Kim.



Response to Arguments
Applicant's arguments filed 02/03/2022 have been fully considered but they are not persuasive. 

	Applicant argues that the Jang reference fails to disclose “two current collectors electrically connecting the tabs on both sides of the electrode assembly with the terminals on a same side respectively along the length direction, wherein at least one end of at least one current collector along a width direction of the electrode assembly is a flat plate structure, and the tab covers the flat plate structure from an outer side after being bent” (pg. 9). Applicant specifically points to the “U-shaped double-layer structure” of Jang formed by elements 158 and 159, and 168 and 169 (Fig. 4 of Jang) and argues that this structure is not a flat plate structure.

	The examiner notes that applicant has not provided a special definition of “flat plate structure” that would distinguish the instantly claimed invention from that of Jang. The U-shaped structure (158, 159) of Jang is flat- and plate like as evidenced by Fig. 2D and 6F of Jang. Therefore, it is the examiner’s position that these elements read on the claim limitation “flat plate structure” according to its broadest reasonable interpretation.

    PNG
    media_image16.png
    775
    542
    media_image16.png
    Greyscale

	Further, the element identified as the flat plat structure in the rejection of record is element 158, not a combination of elements 158 and 159 applicant has argued. Jang clearly identifies these two elements as distinct elements with different boundaries ([0105]). Element 158 is flat and plate like as evidenced by Fig. 2D. Therefore, it is the examiner’s position that element 158 reads on the claim limitation “flat plate structure” according to its broadest reasonable interpretation.

	Applicant further argues that the Kim reference fails to disclose the flat plate structure (pg. 12). Specifically, applicant argues that in the first interpretation, the Kim reference discloses a U-shaped double layer structure as evidenced by Fig. 6B of Kim. The examiner notes that the flat plate structure of the rejection of record is identified as element 513 and 523 of Kim, elements that were explicitly disclosed by Kim as plates ([0060]; [0070]) and are evidently flat as illustrated in Fig. 6B. 

    PNG
    media_image17.png
    461
    753
    media_image17.png
    Greyscale


Similarly, the examiner notes in the second interpretation of the Kim reference that the second flat plate structure of Kim–identified as element 576 in the rejection of record– is also identified as a plate ([0109]) by Kim and is evidently flat (Fig. 14C). Therefore, it is the examiner’s position that these elements read on the claim limitation “flat plate structure” according to its broadest reasonable interpretation.


    PNG
    media_image18.png
    509
    743
    media_image18.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728  

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728